

115 HR 7038 IH: Community Health Improvement, Leadership, and Development Act of 2018
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7038IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Fortenberry (for himself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve the health outcomes in communities through community-relevant health information and new
			 health supporting incentives and programs funded without further
			 appropriations.
	
 1.Short titleThis Act may be cited as the Community Health Improvement, Leadership, and Development Act of 2018 or the CHILD Act. 2.Localized community health improvement programs (a)Making epidemiology and claims data relevant to community health improvement (1)In generalNot later than April 1, 2019, the Secretary of Health and Human Services, through the Director of the Centers for Disease Control and Prevention in collaboration with the Administrator of the Centers for Medicare & Medicaid Services, shall, subject to paragraph (2), provide for the maintenance of a database of de-identified epidemiological and claims health information for the purpose of making such information available in a useful and informative manner to participating communities (as referenced in subsection (b)(3)(B)) in participating States (as referenced in subsection (b)(1)) to support such communities in reducing rates of illness (as compared to the rate of illness within such community as of a period specified by the Secretary) and improving the management of illnesses to reduce the cost of health care delivery. In carrying out this subsection, the Director and Administrator shall, subject to paragraph (2), provide—
 (A)for a mechanism that enables the integration of such epidemiological and claims health information for such purposes;
 (B)that such health information is available for at least the 20 health conditions and treatments that are associated with the highest expenditures under the Medicaid program under title XIX of the Social Security Act;
 (C)that such health information is made available to participating States in such a manner that enables participating communities within such States to access such information that is relevant specifically to such communities; and
 (D)for a mechanism by which the Director and Administrator may— (i)update such information specific to each such community, to the extent practicable, in real-time or near real-time and as specified by the Director and Administer;
 (ii)verify the validity of such information and the validity of the changes in such information for each such community over such specified periods; and
 (iii)assess and measure the extent of such changes for each such participating community, including the amount of any reductions in expenditures under the State plan under title XIX of the Social Security Act and the extent to which such reductions are attributable to such changes with respect to each such community in such State.
 (2)No additional fundingNo additional funds are authorized to be appropriated to carry out this subsection. This subsection shall be carried out using amounts otherwise made available to the Secretary.
				(b)Localized community health improvement program grants
 (1)In generalThe Secretary of Health and Human Services shall, subject to paragraph (5), carry out a grant program under which the Secretary may award grants to States for purposes of carrying out localized community health improvement programs described in paragraph (3). In this section such States awarded such grants are referred to as participating States.
 (2)ApplicationTo be eligible for a grant under this subsection, a State shall— (A)submit to the Secretary an application, in such manner, at such time, and containing such information as specified by the Secretary; and
 (B)enter into an arrangement with the Secretary under which— (i)the State agrees to establish and maintain a localized community health improvement program described in paragraph (3);
 (ii)the Secretary agrees to provide the State with integrated epidemiological and claims health information maintained in the database established under subsection (a) specific to each participating community within the State; and
 (iii)the State and Secretary carry out the community shared savings account agreement terms described in subsection (c).
 (3)Localized community health improvement programFor purposes of this subsection, a localized community health improvement program of a State is a program under which the State—
 (A)maintains the integrated health information provided to the State by the Secretary pursuant to the arrangement described in paragraph (2)(B);
 (B)makes such information available to qualifying communities (as defined in paragraph (4)) within such State which request such information and agree to the terms described in subparagraph (D) and subsection (c) (in this section referred to as participating communities) in a secure manner and format that is most informative to such communities in assisting such communities in analyzing and applying such data to the specific needs of such communities to reduce the rates of illness and reduce the costs of health care within such communities;
 (C)submits such data as is required by the Secretary to assess the extent to which the health care interventions implemented to address needs of such communities identified through the program are affecting the rates of illness and costs of health care within the State and communities within the State; and
 (D)requires that in order for communities to participate in such program, the communities agree— (i)to provide for a secure method to make such information available to health care and other relevant community workers, including through an interactive dashboard system; and
 (ii)to submit such data as is required by the State or Secretary to assess the extent to which health care interventions implemented to address needs of such communities identified through the program are affecting the rates of illness and costs of health care within the communities.
 (4)Qualifying community definedFor purposes of this section, the term qualifying community means a local community determined by census block or census track level (based on geographic information system data) with a defined jurisdictional boundary (such as a local community established by a high school feeder pattern or by the boundaries of a town if such town has a population of fewer than 25,000 residents) or a county.
 (5)No additional fundingNo additional funds are authorized to be appropriated to carry out this subsection. This subsection shall be carried out using amounts otherwise made available to the Secretary.
 (c)Community shared savings account agreement termsFor purposes of subsection (b)(2)(B)(iii), community shared savings account terms described in this subsection, with respect to the Secretary, a participating State, and participating communities within such State, are the following:
 (1)In the case that the database established under subsection (a), through the mechanism provided for under subsection (a)(4), demonstrates for any specified period (as determined by the Secretary) that there are verified reductions in expenditures under the State plan under title XIX of the Social Security Act, which results in reductions in expenditures by the Federal Government under such title, and attributes such reductions to one or more of the participating communities within such State, the Secretary shall transfer to the community shared savings account established by the State under subsection (e) an amount equal to 70 percent of the amount of such reduction so demonstrated for such specified period.
 (2)The State establishes such a community shared savings account in accordance with subsection (e) and agrees to transfer to each participating community within such State 100 percent of such amounts transferred under paragraph (1) that are verified by the Secretary as attributable to such community.
 (3)Each participating community in such State— (A)establishes a community shared savings board described in subsection (d) that determines how funds transferred to such community under paragraph (2) are to be used for purposes of promoting the health and wellness of residents of such community; and
 (B)uses such funds only for such purposes and in accordance with the uses determined by such board. (d)Community shared savings boardFor purposes of this section, a community shared savings board, with respect to a participating community (which may be a county) within a participating State, is a board—
 (1)consisting of at least 7 members, appointed by the governing officials of the community through such a process that is specified by the community (and approved by the State), including—
 (A)at least 1 member with public health experience; and (B)members with business, civic, educational, or faith-based experience;
 (2)that is representative of the geographic components that are included in the community; and (3)that hires a fiduciary agent to manage a community shared savings account on behalf of the board.
 (e)Community shared savings accountFor purposes of this section, the term community shared savings account means, with respect to a participating community within a participating State, a trust created or organized in the United States for the exclusive benefit of the community, as defined by the community shared savings board under subsection (d) for such participating community, but only if the written governing instrument creating the trust meets the following requirements:
 (1)The trustee is a bank (as defined in section 408(n) of the Internal Revenue Code of 1986) or such other person who demonstrates to the satisfaction of the Director that the manner in which such other person will administer the trust will be consistent with the requirements of this section.
 (2)No contribution will be accepted unless it is in cash. (3)Withdrawals may only be made by the fiduciary agent described in subsection (d)(3) hired by such board pursuant to a plan developed by the community and approved by the State and local government.
				